Name: 2014/43/EU: Commission Implementing Decision of 27Ã January 2014 concerning certain interim protective measures relating to African swine fever in Lithuania (notified under document C(2014) 501) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production;  Europe
 Date Published: 2014-01-29

 29.1.2014 EN Official Journal of the European Union L 26/44 COMMISSION IMPLEMENTING DECISION of 27 January 2014 concerning certain interim protective measures relating to African swine fever in Lithuania (notified under document C(2014) 501) (Only the Lithuanian text is authentic) (Text with EEA relevance) (2014/43/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent might spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 15 of Directive 2002/60/EC provides for the establishment of an infected area following the confirmation of one or more cases of African swine fever in feral pigs. (4) Lithuania has informed the Commission of the current African swine fever situation on its territory, and in accordance with Article 15 of Directive 2002/60/EC, it has established an infected area where the measures referred to in Articles 15 and 16 of that Directive are applied. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, it is necessary to establish in collaboration with the Member State concerned a Union list of the restricted zones for African swine fever in Lithuania. (6) Accordingly, pending the meeting of the Standing Committee on the Food Chain and Animal Health, the restricted zones in Lithuania should be listed in the Annex to this Decision and the duration of that regionalisation fixed. (7) This Decision is to be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Lithuania shall ensure that the infected area established in accordance with Article 15 of Directive 2002/60/EC comprises at least the areas listed in the Annex to this Decision. Article 2 This Decision shall apply until 15 February 2014. Article 3 This Decision is addressed to the Republic of Lithuania. Done at Brussels, 27 January 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). ANNEX Infected area in Lithuania Date until applicable The districts of Trakai and Ã alÃ ininkai in county (apskritis) Vilnius and the districts of Lazdijai, VarÃ na, Alytus, Druskininkai in county Alytus. 15 February 2014